THE THIRTEENTH COURT OF APPEALS

                                   13-17-00277-CV


                                PINEDA REO, LLC
                                       v.
                     THE LOMIX LIMITED PARTNERSHIP, ET AL.


                                    On Appeal from the
                     138th District Court of Cameron County, Texas
                           Trial Cause No. 2013-DCL-6086-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part, reversed

and rendered in part, and the case should be remanded in part to the trial court. The

Court orders the judgment of the trial court AFFIRMED IN PART and REVERSED AND

RENDERED IN PART, and the case is REMANDED for further proceedings consistent

with its opinion. Costs of the appeal are adjudged 50% against appellant and against

appellees.

      We further order this decision certified below for observance.

September 26, 2019